     Case 2:19-cv-01147-WBS-CKD Document 33 Filed 09/03/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   RAFAEL ARROYO, JR.,                  No. 2:19-cv-1147-WBS-CKD
13                 Plaintiff,             ORDER
14         v.
15   KARIM MEHRABI; STARS HOLDING
     CO. LLC, a California Limited
16   Liability Company; and Does
     1-10,
17
                    Defendants.
18

19                                 ----oo0oo----

20              The court previously referred this case to the court’s
21   Voluntary Dispute Resolution Program (“VDRP”).         (Docket No. 21.)
22   While the parties scheduled mediation for March 18, 2020, that
23   mediation did not occur due to disruptions caused by COVID-19,
24   and the parties still have not been able to participate in
25   mediation.    The parties have jointly requested referral of this
26   case to VDRP for video mediation with their previously assigned
27   mediator, James E. Houpt, with mediation to be completed within
28
                                          1
     Case 2:19-cv-01147-WBS-CKD Document 33 Filed 09/03/20 Page 2 of 2

1    120 days.    (Docket No. 32.)    Accordingly, the court orders as

2    follows:

3                1.   To avoid the unnecessary expenditure of costs and

4    attorneys’ fees, this action is hereby stayed to provide the

5    parties time to complete the VDRP session.        No later than five

6    (5) days after completion of the VDRP session, the parties shall

7    file a joint statement indicating whether a settlement was

8    reached.

9                2.   Because of the disruptions caused by COVID-19, the

10   parties may participate in mediation via videoconference.

11               3.   The parties shall complete the VDRP session no

12   later than January 4, 2021.      The court hereby resets the Status

13   (Pretrial Scheduling) Conference for February 1, 2021.          If a

14   settlement is not reached through VDRP, the parties shall submit

15   an Amended Joint Status Report no later than January 19, 2021.

16               IT IS SO ORDERED.

17   Dated:   September 2, 2020

18

19

20
21

22

23

24

25

26
27

28
                                          2
